Title: To Thomas Jefferson from James P. Cocke, 19 September 1806
From: Cocke, James P.
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Sep. 19. 1806.
                        
                        Conformable to request, I herewith recite a conversation which past between us (at some time I cannot
                            recollect) neither do I think it important on the present occasion, relative to Genl. Lee. I do this the more willingly (as I
                            think) I have a perfect recollection of the conversation, which was this. after some cursory observations respecting Genl
                            Lee, either by you or myself, which I cannot recollect, nor what respecting, you observed that you had lately been at a
                            mr Strode’s, that he mr Strode observed that a mr Washington had lately been there & had asked him to shew him his
                            farm, saying he had bought it of Genl Lee. mr Strode observed that the farm was his, that no one but himself had a right
                            to sell it & none but himself could make a right to it. mr Washington replied he had bought it of Genl. Lee, that he
                            looked to him alone for a title, & that he (Genl Lee) was obliged to make him a title thereto.
                        This, Sir, I concieve to be the amount of the relation respecting Genl. thus much I
                                took the liberty to relate to Genl Porterfield, which no doubt has given rise to this enquiry. more I could not have
                                said. but however unexpected or disagreeable the report may be to Genl. Lee, he may be assured that it is in general
                                circulation, & may be traced (in some instances) to the same source from whence this has arisen. if he has recieved
                                an injury, he need not be at a loss where to apply for a remedy.
                  With assurances of cordial esteem accept the best
                                wishes of Your hble servt
                        
                            [signed] J. P. Cocke
                     
                        
                    